DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 7-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. PGPub 2014/0154870) in view of Bajorek (U.S. PGPub 2002/0053121), Nishio (U.S. PGPub 2007/0214925), and Lei (U.S. PGPub 2010/0252540).
Regarding claim 1, Nakamura teaches a method of manufacturing a small-diameter wafer ([0027]) from a wafer having one face and another face, the method comprising: a cut-out step of cutting out a plurality of small-diameter wafers from the wafer (Fig. 3, [0049]); and an edge-processing step of edge-processing an outer periphery portion of each of the plurality of small-diameter wafers ([0054], beveling), wherein the one face was mirror polished prior to performing any method steps ([0028], the wafer is manufactured by a conventional manufacturing method including polishing; [0061]-[0062], CMP processing as performed on conventional large-diameter wafers includes polishing to a mirror surface; therefore the conventional manufacturing method as taught in [0028] including polishing comprises polishing to a mirror surface).
Nakamura does not explicitly teach a protective member covering step of covering the one face of the wafer with a first protective member and the another face of the wafer with a second protective member; a protective member removing step of removing the first and second protective members from each of the plurality of small-diameter wafers; wherein the edge-processing step is chamfering; and wherein no mirror-polishing steps are performed after the protective member covering step. 
Nakamura teaches wherein a second mirror polishing step is performed after cutting, etching, and beveling ([0050]-[0062]).
Bajorek teaches a method of manufacturing small wafers from a wafer (Fig. 11), a protective member covering step of covering the first and second faces of the wafer with first and second protective members (Fig. 11, 102, [0071]); a cut-out step of cutting out the plurality of small wafers 
Nishio teaches wherein chamfering is performed on a semiconductor or glass substrate ([0120]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Bajorek with Nakamura such that the method comprises a protective member covering step of covering the one face of the wafer with a first protective member and the another face of the wafer with a second protective member; a protective member removing step of removing the first and second protective members from each of the plurality of small-diameter wafers; wherein the edge-processing step is chamfering; and wherein no mirror-polishing steps are performed after the protective member covering step for the purpose of protecting the small diameter wafers during steps where the wafers can be damaged, including cutting, transportation, and chamfering (Bajorek, [0019], [0028]) and from contaminants during processing (Bajorek, [0021]) and to prevent damage to the substrate during processing (Nishio, [0210], [0120]-[0122]). Brittle material machining is a known art which includes cutting methods for both glass and “glasslike materials”, including semiconductor substrates (Lei, [0003]). 
Regarding claim 7, the combination of Bajorek, Nakamura, and Nishio teaches a mark forming step of forming a mark indicating a crystal orientation of the small-diameter wafer on the one face or the another face of the wafer, before the small-diameter wafer is cut out from the wafer (Nakamura, Fig. 3, 16, [0036], [0038]). It would have been obvious to further combine the teachings of Bajorek, Nakamura, and Nishio for the reasons set forth in the rejection of claim 1. 
Regarding claim 8, the combination of Bajorek, Nakamura, and Nishio teaches a pick-up step of picking up the small diameter wafer after it is cut out from the wafer (Nakamura, [0052]-[0054]; Bajorek, 
Regarding claim 9, the combination of Bajorek, Nakamura, and Nishio teaches a cleaning step of cleaning the small-diameter wafer after the first and second protective members are removed from the small-diameter wafer (Nakamura, [0058]).  It would have been obvious to further combine the teachings of Bajorek, Nakamura, and Nishio for the reasons set forth in the rejection of claim 1.
Regarding claim 10, the combination of Bajorek, Nakamura, and Nishio teaches wherein the another face of the wafer is also mirror-polished ([0028], the wafer is manufactured by a conventional manufacturing method including polishing; [0061]-[0062], CMP processing as performed on conventional large-diameter wafers includes double-side polishing to a mirror surface; therefore the conventional manufacturing method as taught in [0028] including polishing comprises polishing to a mirror surface It would have been obvious to further combine the teachings of Bajorek, Nakamura, and Nishio for the reasons set forth in the rejection of claim 1.
Regarding claim 16, Nakamura teaches wherein the wafer has a diameter of approximately 300 mm ([0028]) but does not explicitly teach wherein the small diameter wafer has a diameter of approximately 75 mm.  Nakamura teaches wherein it is known in the art to cut a small-diameter wafer with a diameter of greater than two inches from a large diameter wafer ([0011]). Bajorek teaches wherein the diameter of the small-diameter wafer may be but is not limited to 95 mm ([0045]). Further, it has long been held that mere changes in size or shape are prima facie obvious absent a teaching of unexpected results (See MPEP 2144.04). In this case, there is no teaching in the specification regarding any criticality or unexpected result arising from the specific diameter of the small-diameter wafer. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the 
Regarding claim 17, Nakamura teaches wherein the wafer is formed of crystalline silicon ([0008], [0028]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. PGPub 2014/0154870) in view of Bajorek (U.S. PGPub 2002/0053121) and further in view of Hirota (JP H-10334461 A)
Regarding claim 4, Nakamura does not explicitly teach wherein in the cut-out step, the wafer is hollowed by a core drill to cut out the plurality of small diameter wafers. 
Bajorek teaches wherein the wafer cut-out step may be performed by laser or by mechanical cutting tools ([0071]). 
Hirota teaches cutting a wafer of glass or silicon ([0007]) into small wafers ([0006], [0008], [0014]), wherein the cut-out step comprises hollowing the wafer by a core drill to cut out the plurality of small wafers (Figs. 1-2, [0014]-[0015]).
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Hirota with Bajorek, Nakamura, and Nishio because all of the component elements are known, the known method of the core drill to cut the brittle wafer material into smaller wafers (as taught by Hirota) can be used to perform the cut-out step of the method of Bajorek, Nakamura, and Nishio with no change in the respective functions of the elements, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. PGPub 2014/0154870) in view of Bajorek (U.S. PGPub 2002/0053121) and further in view of Ohura (U.S. PGPub 2016/0307851).
Regarding claim 5, Nakamura does not explicitly teach wherein in the cut-out step, part of the first protective member or the second protective member corresponding to an outline of each of the plurality of small-diameter wafers is removed, and plasma etching is performed on the wafer with the first protective member or the second protective member serving as a mask to cut out the plurality of small-diameter wafers.
Bajorek teaches wherein in the cut-out step, part of the first or second protective member corresponding to an outline of each of the plurality of small wafers is removed ([0022]) and etching is performed on the wafer with the first or second protective member serving as a mask to cut out the plurality of small wafers ([0023]), but does not teach wherein the etching is plasma etching.
Ohura teaches covering a wafer with a protective layer ([0025], [0030], Fig. 2, 1, 6a), removing part of the protective layer corresponding to an outline of the regions to be cut (Fig. 2, [0031], [0039]), and plasma etching is performed on the wafer using the protective layer as a mask to cut out the plurality of regions ([0042]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Ohura with Bajorek, Nakamura, and Nishio such that in the cut-out step, part of the first protective member or the second protective member corresponding to an outline of each of the plurality of small-diameter wafers is removed, and plasma etching is performed on the wafer with the first protective member or the second protective member serving as a mask to cut out the plurality of small-diameter wafers for the purpose of efficiently dividing the wafer (Ohura, [0009]). 
Regarding claim 6, the combination of Bajorek, Nakamura, and Nishio teaches a grinding step of grinding the wafer to thin the wafer to a predetermined thickness (Nakamura, [0016]) before beginning the cut-out step ([0043]); and Bajorek teaches covering both sides of the wafer with protective films before cutting the wafer ([0071]). Ohura teaches covering a wafer with a protective layer on a first side 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Ohura with Bajorek, Nakamura, and Nishio such that the method comprises a grinding step of grinding a side of the another face of the wafer after covering the one face of the wafer with the first protective member but before covering the another face of the wafer with the second protective member to thin the wafer to a predetermined thickness in advance of cutting (Nakamura, [0016], [0025]) for the purpose of protecting the wafer during grinding and before cutting (Ohura, [0009], [0063]).
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. PGPub 2014/0154870) in view of Bajorek (U.S. PGPub 2002/0053121) and Lei (U.S. PGPub 2010/0252540).
Regarding claim 11, Nakamura teaches a method of manufacturing a small-diameter wafer ([0027]) from a wafer having one face and another face, the method comprising: a cut-out step of cutting out a plurality of small-diameter wafers from the wafer (Fig. 3, [0049]), wherein the one face was mirror polished prior to performing any method steps ([0028], the wafer is manufactured by a conventional manufacturing method including polishing; [0061]-[0062], CMP processing as performed on conventional large-diameter wafers includes polishing to a mirror surface; therefore the conventional manufacturing method as taught in [0028] including polishing comprises polishing to a mirror surface).
Nakamura does not explicitly teach a protective member covering step of covering the one face of the wafer with a first protective member and the another face of the wafer with a second protective member; a protective member removing step of removing the first and second protective members from each of the plurality of small-diameter wafers; and wherein no mirror-polishing steps are performed after the protective member covering step.

Bajorek teaches a method of manufacturing small wafers from a wafer (Fig. 11), a protective member covering step of covering the first and second faces of the wafer with first and second protective members (Fig. 11, 102, [0071]); a cut-out step of cutting out the plurality of small wafers ([0072]); a protective member removing step of removing the first and second protective members from each of the plurality of small-diameter wafers ([0058]); and wherein the protective member eliminates the need for a second polishing step ([0010], [0028], [0061]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Bajorek with Nakamura such that the method comprises a protective member covering step of covering the one face of the wafer with a first protective member and the another face of the wafer with a second protective member; a protective member removing step of removing the first and second protective members from each of the plurality of small-diameter wafers; and wherein no mirror-polishing steps are performed after the protective member covering step for the purpose of protecting the small diameter wafers during steps where the wafers can be damaged, including cutting and transportation (Bajorek, [0019], [0028]) and from contaminants during processing (Bajorek, [0021]). Brittle material machining is a known art which includes cutting methods for both glass and “glasslike materials”, including semiconductor substrates (Lei, [0003]). 
Regarding claim 20, Nakamura teaches wherein the wafer is formed of crystalline silicon ([0008], [0028]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. PGPub 2014/0154870) in view of Bajorek (U.S. PGPub 2002/0053121) and Lei (U.S. PGPub 2010/0252540) and further in view of Kato (U.S. PGPub 2008/0113510).
Regarding claim 12, the combination of Bajorek and Nakamura teaches a step of chamfering a an outer peripheral portion of each of the plurality of small-diameter wafers after performing the cut-out step but before performing the protective member removing step (Bajorek, [0026]-[0028]) but does not explicitly teach wherein the chamfering is performed by bringing a grinding stone into contact with an outer peripheral portion of each of the plurality of small-diameter wafers.  
Kato teaches wherein chamfering is performed by bringing a grinding stone into contact with an outer peripheral portion of a wafer (Fig. 3, [0066]-[0067]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Kato with Nakamura and Bajorek such that the chamfering is performed by bringing a grinding stone into contact with an outer peripheral portion of each of the plurality of small-diameter wafers for the purpose of implementing the chamfering step of Bajorek.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. PGPub 2014/0154870) in view of Bajorek (U.S. PGPub 2002/0053121) and further in view of Ohura (U.S. PGPub 2016/0307851).
Regarding claim 14, Nakamura teaches a method of manufacturing a small-diameter wafer ([0027]) from a crystalline silicon wafer having one face and another face, the one face being mirror polished ([0028], monocrystalline; the wafer is manufactured by a conventional manufacturing method including polishing; [0061]-[0062], CMP processing as performed on conventional large-diameter wafers includes polishing to a mirror surface; therefore the conventional manufacturing method as taught in [0028] including polishing comprises polishing to a mirror surface), the method comprising: a cut-out step of cutting out a plurality of small-diameter wafers from the wafer (Fig. 3, [0049]); and an edge-processing step of edge-processing an outer periphery portion of each of the plurality of small-diameter wafers ([0054], beveling).

Nakamura teaches wherein a second mirror polishing step is performed after cutting, etching, and beveling ([0050]-[0062]).
Bajorek teaches a method of manufacturing small wafers from a wafer (Fig. 11), a protective member covering step of covering the first and second faces of the wafer with first and second protective members (Fig. 11, 102, [0071]); a cut-out step of cutting out the plurality of small wafers ([0072]); a protective member removing step of removing the first and second protective members from each of the plurality of small-diameter wafers ([0058]), and a chamfering step of chamfering an outer periphery portion of each of the plurality of small-diameter wafers ([0019], [0026], Claim 5); and wherein the protective member eliminates the need for a second polishing step ([0010], [0028], [0061]).
Nishio teaches wherein chamfering is performed on a semiconductor or glass substrate ([0120]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Bajorek with Nakamura such that the method comprises a protective member covering step of covering the one face of the wafer with a first protective member and the another face of the wafer with a second protective member; a protective member removing step of removing the first and second protective members from each of the plurality of small-diameter wafers; wherein the edge-processing step is chamfering; and wherein no mirror-polishing steps are performed after the protective member covering step for the purpose of protecting the small diameter wafers during steps where the wafers can be damaged, including cutting, transportation, and chamfering (Bajorek, [0019], [0028]) and from contaminants during processing 
Bajorek teaches wherein in the cut-out step, part of the first or second protective member corresponding to an outline of each of the plurality of small wafers is removed ([0022]) and etching is performed on the wafer with the first or second protective member serving as a mask to cut out the plurality of small wafers ([0023]), but does not teach wherein the etching is plasma etching.
Ohura teaches covering a wafer with a protective layer ([0025], [0030], Fig. 2, 1, 6a), removing part of the protective layer corresponding to an outline of the regions to be cut (Fig. 2, [0031], [0039]), and plasma etching is performed on the wafer using the protective layer as a mask to cut out the plurality of regions ([0042]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Ohura with Bajorek, Nakamura, and Nishio such that in the cut-out step, part of the first protective member or the second protective member corresponding to an outline of each of the plurality of small-diameter wafers is removed, and plasma etching is performed on the wafer with the first protective member or the second protective member serving as a mask to cut out the plurality of small-diameter wafers for the purpose of efficiently dividing the wafer (Ohura, [0009]). 
Regarding claim 15, Nakamura teaches wherein the wafer has a diameter of approximately 300 mm ([0028]) but does not explicitly teach wherein the small diameter wafer has a diameter of approximately 75 mm.  Nakamura teaches wherein it is known in the art to cut a small-diameter wafer with a diameter of greater than two inches from a large diameter wafer ([0011]). Bajorek teaches wherein the diameter of the small-diameter wafer may be but is not limited to 95 mm ([0045]). Further, it has long been held that mere changes in size or shape are prima facie obvious absent a teaching of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.